Case 1:20-mc-00212-AJN Document 42-17 Filed 06/29/20 Page 1 of 20




                      EXHIBIT 17
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                            69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page12of
                                                                       of19
                                                                          20




CASE NAME:                  United States v. Cilins et al.

EXHIBIT NUMBER(S):                        ¯ Audio file name: 20120508 185003.m4a (duration: 0:17:43)¯

RECORDING DATE:             May 8, 2012

PARTICIPANTS:               FRI~DI~RIC CILINS
                            Person #2

                             Person # 1




Key:                        Unintelligible                           [U/I]
                            Inaudible (1 or 2 words)                 [I/A]
                            Inaudible (2+ words in less than 5 sec.) [I/A...]
                            Phonetic spelling                        [PH]
                            Voice overlap begins                     //
                            Voice overlap ends                       \\
                            Translator’s note:                       TN

TN" Words spoken in English in the original conversation are italicized. All utterances in all
languages have been transcribed as is, including any apparently erroneous or non-standard
forms of expression, and all translations herein reflect any such usage of the original
language. In the case of any utterances that are inaudible or unintelligible for five seconds or
longer, the duration in seconds is indicated inside brackets after the abbreviation "I/A" or "U/I".

                        ENGLISH TRANSLATION                     ORIGINAL LANGUAGE(S)
0:00:00

ClLINS               What does she want to see                Qu’est-ce qu’elle voudrait voir
                     written on that piece of paper?          ~crit sur ce bout de papier ?
                     That the name of the, the, the,          Qu’il est marqu~ le nom de, de,
                     Ihe, of the group is on it. That’s       de, de, du groupe. C’est
                     ~mpossible! Why is it                    ~mpossible ! Pourquoi c’est
                     ~mpossible? Because, well, it’s          ~mpossible ? Parce que, si tu
                     exactly the opposite of                  veux, c’est exactement le
                     everything they’re saying on the         contraire de tout ce qu’il y a
                     street nowadays. On the street,          dans la rue aujourd’hui. Dans
                     Ihere are all these documents            la rue, il y a tous ces papiers
                     circulating that everyone is             qui circulent sur lesquels tout le
                     lighting over. And he’s                  monde se bat. Et lui, il va
                     supposed to create another               refaire encore un ? C’est, c’est
                     one? That’s, that’s nonsense!            n’importe quoi! Qa peut pas
                     That can’t be. So, the                   exister. Donc, le papier. Si moi
                     document. If I write it, then I’d         e fais un papier, alors, je vais
                     say "1, Frederic Cilins, promise         dire << Frederic Cilins, je
             Case 1:20-mc-00212-AJN
             Case  1:13-cr-00315-WHP Document
                                     Document 42-17
                                               69-4 Filed
                                                    Filed07/18/14
                                                          06/29/20 Page
                                                                   Page23of
                                                                          of19
                                                                             20



                         ENGLISH TRANSLATION                        ORIGINAL LANGUAGE(S)

                       Io give" what? On, on what                 m’engage ~ donner >> quoi ?
                       basis? I promise to give what?             Sur, sur la base de quoi ? Je
                       I’m perfectly willing to write             m’engage ~ donner quoi ? Je
                       something, but it would be                 veux bien faire un papier, mais
                       Frederic Cilins. What do you               c’est Frederic Cilins. Qu’est-ce
                       want her to... to do with                  que tu veux qu’elle di-.., qu’elle
                       Frederic Cilins? Maybe that                fasse avec Frederic Cilins ? Qa
                       doesn’t even interest her.                 I’int~resse peut-¢tre mCme pas.

0:00:39

Person #2--

ClLIN$                 You understand what I’m trying             Tu comprends ce que je veux
                       Io say?//But I...                          dire ?//Mais moi...

~erson #2--            It’s, it’s, it’s, it’s...                  C’est, c’est, c’est, c’est...

ClLIN$                  .. the only thing I can tell you is       ... la seule chose que je peux
                       Ihat...                                    te dire, c’est que...

Person #2--             think \\ this time she can have           Moi, je crois \\ cette fois-ci elle
                       Ihe courage...                             3eut avoir le courage...

Person # 1             To actually sign.                          De signer quand m6me.

Person #2
                       To sign her letter of                      De signer sa lettre
                       commitment.                                d’engagement.

ClLIN$                 But what commitment? All right.            Mais quel engagement
                       But what commitment?                       D’accord. Mais quel
                                                                  engagement ?

 Person #2               Right...                                 //Voile...

 Person # 1            That there said she wants an               Qa I~ a dit qu’elle veut une
                       offer. Then it’s that she should           proposition. Apr~s c’est qu’elle
                       get and then//how it’s going to            doit avoir et puis // comment on
                       be given to her.                           va lui donner.



                                                   Page 2 of 24
           Case 1:20-mc-00212-AJN
           Case  1:13-cr-00315-WHP Document
                                   Document 42-17
                                             69-4 Filed
                                                  Filed07/18/14
                                                        06/29/20 Page
                                                                 Page34of
                                                                        of19
                                                                           20



                       ENGLISH TRANSLATION                   ORIGINAL LANGUAGE(S)
Person ~
                                                           FA...] \\

 Person # 1          And then, you see?!//You see?         Et puis, tu vois ?!//Tu vois ?

 0:01:00

~erson #2            She wants an offer and.., what        Elle veut une proposition et...
                     Ihey are going to give her in the     au futur ce qu’ils vont la
                     Future//everything, everything,       remettre // tout, tout, tout, tout.
                     everything, everything.

 CILINS              Now... now... \\ now, the             L~... I~... \\ I~, le futur.., il y a
                     Future... there’s two and half        deux fois deux et demi qui
                     Ihat should be com-.., that           doivent am... qui doivent
                     should be coming. That should         arriver. C’est sur une p6riode
                     be coming uh... soon. I mean...       euh.., prochaine-I& C’est-~-
                     hey, OK. The issue is whether         dire.., h6, bon. Toute la
                     Ihe dossier will be concluded or      question, c’est est-ce que le
                     not. Normally//you...                 dossier va se terminer ou pas.
                                                           Normalement//vous...

 Person #1           It’s, it’s fine. He \\ won’t have     Oa, #a va. II \\ aura pas des
                     any problems [I/A].                   3robl6mes. [I/A].

Person #2--          But//he won’t have any                Mais//il aura pas des
                     )roblems [I/A... ].                   3robl6mes [I/A... ].

 Person # 1          [I/A]. cc-1 will never have \\        [I/A]. cc-1 ne va jamais avoir \\
                      )roblems in Guinea.                  des probl~mes en Guin~e.

 ClLINS              So...//[I/A... ]                      Alors... //[I/A... ]

 Person # 1          They are going to make him            On va lui faire souffrir \\ mais il
                     suffer \\ but he will never have      va jamais avoir des probl6mes
                     )roblems over there.                  I~-bas.

 ClLINS              After that, after that, the minute    Apr~s #a, apr~s ga, ~ la minute
                     INs nonsense with that guy is         oQ il a termin~ ces histoires
                     over...                               avec I’autre...



                                            Page 3 of 24
             Case 1:20-mc-00212-AJN
             Case  1:13-cr-00315-WHP Document
                                     Document 42-17
                                               69-4 Filed
                                                    Filed07/18/14
                                                          06/29/20 Page
                                                                   Page45of
                                                                          of19
                                                                             20



                         ENGLISH TRANSLATION                      ORIGINAL LANGUAGE(S)

Person # 1             Mm-hm.                                   Mm-hm.

0:01:31

CILINS                 Right away she’ll get another            C’est tout de suite qu’elle regoit
                       five from.., the, the, the, the five     encore cinq de... les, les, les,
                       I was talking about earlier.             les cinq que je disais tout ~
                       That’s a sure thing. But how do          I’heure. Qa, c’est sOr. Mais
                       you want that written on a piece         comment tu veux mettre 9a sur
                       of paper? Explain it to me.              un bout de papier ? Explique-
                       Explain it to me. I don’t know. I        moi. Explique-moi. Je sais pas.
                       don’t know how to put that on a          Je sais pas comment on peut
                       piece of paper, cc-1 will never          mettre sur un bout de papier.
                       write "1 promise da, da, da, da,          cc-~ ne marquera jamais << Je
                       CC-1,    CC-1   ,   OU,   Company
                                                  Mining   or   m’engage ta, ta, ta, ta, cc-~
                       what have you. He won’t do it!              CC-I           Mining
                                                                           , OU, Company
                                                                                         >> ou tout
                       That’s the.., this is exactly what,      ce que tu veux. II le fera pas !
                       exactly the, it’s exactly what           C’est le... c’est tout ce, tout le,
                       he’s in the middle of, of, of            c’est tout ce qu’il est en train
                       fighting right now, it’s these           de, de, de combattre en ce
                       documents. He’s not going to             moment, c’est ces papiers-I& II
                       write up another document. But           va pas refaire encore un
                       me, I’m quite willing to write up        papier. Mais moi, je veux bien
                       a document. What would I                 faire un papier. Je marque
                       write? I’d, I’d say "1, Frederic,        quoi ? Je, je dis << Frederic, je
                       promise to give the sum of five          m’engage ~ donner la somme
                       million dollars on the, the, the,        de cinq millions de dollars sur
                       on, with regard to whatever."            le, le, le, sur, par rapport ~
                       But that’s Frederic Cilins. It’s not     truc. >> Mais c’est Frederic
                        cc-1 who’s going to make the            Cilins. C’est pas cc-~ qui va
                       commitment. I’m telling you that,        s’engager. Moi, je te dis que,
                       Ihat a verbal commitment, I’m            que I’engagement verbal, la, la,
                       su-, su-, sure of it one hundred         la certitude, je I’ai ~ cent pour
                       percent. I can understand that           cent. Je peux comprendre que
                       Ihat’s not enough. She wants it          ga suffise pas. Elle veut un
                       on paper. But, aside from me,            papier. Mais, ~ part moi, quel,
                       what, what paper can there be?           quel papier il peut y avoir ?

erson #2               Hm. But, Frederic. Frederic.             Hm. Mais, Frederic. Frederic.
                       You and I...                             Toi et moi...




                                                 Page 4 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                            69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page56of
                                                                       of19
                                                                          20



                      ENGLISH TRANSLATION                       ORIGINAL LANGUAGE(S)

ClLINS              Mm.                                      Mm.

0:02:28

Person #2--         We know those people.                    On connait ces gens-I&

ClLINS              Uh-huh.                                  Ahan.

Person #2--         Him, he knows those people               Lui, il connait ces gens-I~

ClLINS              Yeah.                                    Ouais.

Person #2             cw        ,she knowsthose, fl              cw      , elle connait ces
                    those people.                            gens, II ces gens-I&

ClLINS              No, no, \\ she doesn’t. Me, I            Non, non, \\ elle connait pas.
                    know those, those people. You            Moi, je connais ces, ces gens-
                    don’t know them. And you,                14. Toi, tu connais pas. Et toi,
                    maybe you know them a little//           3eut-~tre tu connais un petit//
                    bit...                                   3eu...

Person # 1          I, \\ know cc-1 very well.               Moi, \\je connais co-1 tr~s
                                                             bien.

CILINS              f/ CC-1 9                                // cc-] 9

 Person # 1         And I \\ know Person #4 very well.       Et je \\ connais Person #4 trOs bien.

ClLINS              CO1 is col                                cc-~    c’est cc-~


 Person # 1         Ha!                                      Ha~

ClLINS             Person #4   is Person #4                  Person #4, c’estPerson #4



 Person #1          Huh!//I’ve never...                      Heuh ! II Je n’ai jamais...

ClLINS              Today... \\                              Aujourd’hui... \\

Person # l          .. seen a billionaire as simple,         ...vu un milliardaire simple,

                                              Page 5 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                            69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page67of
                                                                       of19
                                                                          20



                       ENGLISH TRANSLATION                       ORIGINAL LANGUAGE(S)


CILINS              And very.. \\                          Et tr~s.. \\

Person #1           Ah...                                  Ah...
ClLIN$              Which I guarantee you...               Que je te garantis...

Person #1           If it isn’t bad guys surrounding       Si c’est pas les mauvais types
                    him, it’s not...                       qui I’entourent 14, c’est pas...

0:03:21

ClLIN$              Absolutely.                            Absolument.

Person # 1          Makes a spitting sound.]               [Makes a spitting sound.]

ClLIN$              Absolutely.                            Absolument.

Person # 1          Po, po, po,//po, po, po.               Po, po, po,//po, po, po.

ClLIN$              But you know, \\ before, we...         Mais tu sais, \\ avant, on...
                    when we started all this, at the       quand on a commenc4 tout 9a,
                    very beginning, we didn’t have         au tout d~but, on avait pas,
                    uh... perso,,#4. We didn’t have...     euh... Perso,, #4. On n’avait pas...
                    cc-1 even. This was happening          m6me pas cc-1 . C’est avec
                                                           Person
                    with P ......
                            #5                              ~5      que 9a se passait.

Person # 1          f/Yes.                                 //Oui.

Person #2            #5   ¯ \\                              #5      ¯ \\



ClLIN$              Right. And it was completely           Voil& Et avec P ......
                                                                             ~5 , c’4tait
                    different with p ......
                                      #5    ¯
                                              That’s how   compl~tement diff4rent. C’est
                    life is. What do you want me to        comme ga la vie. Qu’est-ce que
                    Iell you? But I... what you said       tu veux que je te dise ? Mais
                    was right. That... she’s                e... tu as raison dans ce que tu
                    suspicious. I understand that.         dis. Que... elle a pas confiance.
                    But I can, I can, I’m telling you,     Moi, je comprends ga. Mais je
                    Ihat’s the, that’s the only             3eux lui, je peux, je te dis...
                    solution. If it were my own            c’est la, c’est la seule solution.

                                            Page 7 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                            69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page78of
                                                                       of19
                                                                          20



                      ENGLISH TRANSLATION                    ORIGINAL LANGUAGE(S)

                    sister... If it were my own... If it   Si c’est ma propre soeur... Si
                    was me, I’d do it this way. I          c’est ma propre... Si c’est moi,
                    )romise you. But it’s, but I            e fais comme 9a. Je te
                    assure you.//I assure you.              3romets. Mais c’est, mais je
                                                           t’assure.//Je t’assure.

0:03:59

Person # 1          Boss, \\ we’ve... I’ve tried every     Patron, \\ nous on a... Moi j’ai
                    which way. But I’m scared, too.        essay~ sur tous les quatre
                    If she signs that document, and        c6t~s. Mais c’est que j’ai peur
                    Ihen tomorrow she starts               moi aussi. Si elle va signer ce
                    making calls, that go                  papier, et que demain elle
                    unanswered, I’m screwed, huh?          commence ~ appeler, sans
                                                           r~ponse, moi je suis foutu,
                                                           hein ?

ClLIN$                No, no, no.                          //Non, non, non.


Person # 1           could disappear \\ from the           Je peux disparaitre \\ de la
                    )lanet.                                31an~te.

ClLIN$              No, no, no, no, no. You’re not         Non, non, non, non, non. Toi
                    screwed.                               t’es pas foutu.

Person # l          Yeah.                                  Ouais.

ClLIN$              You, you’re not screwed.               Toi, tu es pas foutu.

Person #1           Yes.                                   Oui.


ClLIN$              You, you’re not screwed.               Toi, tu es pas foutu.

erson #2            Yes.                                   Oui.


ClLIN$              Because... who will she start          Parce que.., elle commence
                    calling? She’s not going to call       appeler qui ? Elle va pas
                    cc-1 . If she calls, it will be me.    appeler cc-1 . Si elle appelle,
                                                           c’est moi.



                                           Page 8 of 24
            Case 1:20-mc-00212-AJN
            Case  1:13-cr-00315-WHP Document
                                    Document 42-17
                                              69-4 Filed
                                                   Filed07/18/14
                                                         06/29/20 Page
                                                                  Page89of
                                                                         of19
                                                                            20



                        ENGLISH TRANSLATION                   ORIGINAL LANGUAGE(S)

Person #1             Yeah...                               Ouais...

0:04:23

CILINS                I’ve... I’ve always been there.       Moi, je suis.., j’ai toujours ~t~
                                                            3r~sent.

Person # 1            Yeah, always.                         Toujours, ouais.

ClLIN$                I’ve never.., through the good        J’ai jamais.., dans le bon et
                      and through the bad...                dans le mauvais...

Person # 1            Yeah.                                 Ouais.

ClLIN$                There’s hasn’t been one time...       II y a pas une fois...

Person # 1            Yeah.                                 Ouais.

ClLIN$                 ..when she, and she picked up        ... oQ elle, et elle a pris le
                      Ihe telephone and I sai-... I said    t~l~phone et j’ai d-... j’ai dis
                          cw    , I’m not taking it."       <<    cw     , je ne prends pas. >>


Person # 1            Yeah.                                 Ouais.

ClLIN$                Not one time! She called me...        Pas une fois ! Elle m’a appel&
                      she.., she asked me for some          elle m’a.., n’importe quoi elle
                      kind of nonsense. I’ve always         m’a demand& J’ai toujours ~t~
                      been there. So, don’t, don’t, you      3r~sent. Donc, ne, ne, tu peux
                      can’t say if tomorrow, uh, we,         3as dire si demain, euh, on, on
                      we advise her to do this and          lui conseille de faire 9a, et
                      Ihat... and, and that it didn’t go    que.., et, et que 9a se passe
                      well. I can leave the, the, the,       3as bien. Je peux quitter la, la,
                      Ihe, the, the, the country. No!       la, la, la, la, le pays. Non ! Parce
                      Because that won’t happen.            que £a n’arrivera pas. Et moi, je,
                      And I, I, when I tell you that        quand je te dis que c’est comme
                      Ihat’s how it is, that’s how it is.   £a, c’est comme £a. II n’y a pas
                      There hasn’t been a single time       une fois oQ je vous ai...
                      when I’ve...

0:05:00


                                            Page 9 of 24
          Case1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                  Document42-17
                                           69-4 Filed
                                                Filed 07/18/14 Page 910ofof1920
                                                      06/29/20 Page



                      ENGLISH TRANSLATION                     ORIGINAL LANGUAGE(S)



Person #1           No, no, no,//no, no. Never,             Non, non, non,//non, non. Qa
                    r~ever, [I/A... ]                       amais, 9a jamais, [I/A... ]

ClLIN$               .. told you the slightest... \\ I’ve   ... racont~ la moindre... \\ le, le
                    r~ever told you the,//the, the,         le, un II millim~tre d’histoire, je
                    Ihe tiniest bit of nonsense.            vous ai pas racont&

Person # 1          No, never. \\ If, if all that.., all,   Qa jamais. \\ Si, si tout 9a...
                    all that is aboveboard, those           tout, tout cela est carr& les
                    fifteen, or you’ll give sometimes       quinze-I& ou vous allez fournir
                    so that we can increase a little,       des fois qu’on augmente un peu
                    too.                                    aussi.

ClLIN$              That, I’11... Listen,//I assure         Qa, je vais... I~coute, II je
                    you.                                    t’assure.

Person # 1          Mmm. \\                                 Mmm. \\

ClLIN$              That, I know that...                    Oa, je sais que...

Person #1           Because I,//I know morally...           Parce que moi,//je sais
                                                            moralement...

ClLIN$              .. I know that I...                     ...je sais que je ne... \\

Person # 1           .. that there, that doesn’t, that      ... £a 14, £a ne fait pas, £a ne
                    can’t//make her...                      peut//pas la faire...

ClLIN$               understand that.                       J’ai compris

Person # 1          budge, \\ and then, she doesn’t         bouger, \\ et puis elle veut
                    even want...                            m~me pas...

ClLIN$              f/I understand. I understand.           //J’ai compris. J’ai compris.

Person #1           You see? I know \\ what’s in her        Tu vois ? Je connais \\ ce qui
                    head.                                   est dans sa t~te.

ClLIN$               understand all that.//I                J’ai compris tout 9a.//J’ai

                                           Page 10 of 24
         Case 1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                 Document 42-17
                                          69-4 Filed
                                                Filed07/18/14
                                                      06/29/20 Page
                                                               Page10
                                                                    11of
                                                                       of19
                                                                          20



                     ENGLISH TRANSLATION                     ORIGINAL LANGUAGE(S)

                   Person is no good. [Makes a             Person n’est pas bon. [Makes a
Person # 1
                   sp~ting noise.]                         sp~ting noise.]

CILINS              said so \\ though, a’right?            Je I’avais \\ dit quand mgme,
                                                           hein ?

Person # 1         Him, well... If I see that guy in       Lui, ben... Si moi je vois ce
                   Conakry, I’m not showing him            gars-I~ ~ Conakry, je vais lui
                   any respect. So help me God.            manquer de respect. Au nom de
                   He’s a bad guy. He’s no good!           Dieu. C’est un mauvais gars. II
                   He’s no good. He’s no good at           n’est pas bon ! II n’est pas bon.
                   all.                                    II n’est pas du tout bon.

CILINS             You know, that... I, I, I know          Tu sais, ga... moi je, je, je sais
                   what I’m saying and.., and...           ce que je dis et... et... et je
                   and I explained all that really         I’avais tr~s bien expliqu~ tout
                   well. I had explained all, all of       ga. J’avais tr~s bien expliqu~
                   Ihose things really well.               toutes, toutes ces choses-I&

Person # 1         [Sighs loudly.] Oh my God.              [Sighs loudly.] Oh my God.

CILINS             I’m telling you, a document... I,       Je te dis, moi, un papier... Je,
                     ... No, but.., all that.., all that    e... Non, mais.., tout ce que...
                   we... [People seem to be                tout ce qu’on... [People seem
                   arriving. There is animated             to be arriving. There is
                   dialog in the background.] I            animated dialog in the
                   don’t know. I don’t know, what...       background.] Je sais pas. Je
                      don’t know what I can tell you.      sais pas, qu’est-ce que... Je
                   I, I don’t know. I, I’ve said           sais pas ce que je peux te dire.
                   everything. I’ve said everything.       Je, je sais pas. Moi, je t’ai tout
                   I’ve said everything. You               dit, quoi. Je t’ai tout dit. Je t’ai
                   know.., look. Even just, just, just     tout dit. Tu sais.., regarde d~j&
                   ~ncreasing by five.., that              Rien que le, le, le fait
                   document in itself that she has         d’augmenter de cinq.., d~j~
                   Io sign, that’s already worth five.     rien que ce papier 14 qu’elle
                   Because, in any case, she’s             doit signer, d~j~, ga vaut cinq.
                   going to get the five. As it is,        Parce que de toute fagon les,
                   with that, it’s worth five. And         les cinq, elle va les avoir. D~j~
                   after, we just have to increase.        avec ga vaut cinq. Et apr~s, on
                   We can’t decrease. So. What’s           n’a plus qu’~ augmenter. On
                   Ihe problem? You see what I             peut pas diminuer. Donc. Quel
                   mean? What is the.., wh-, wh-,

                                         Page 12 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page11
                                                                     12of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                   ORIGINAL LANGUAGE(S)

                    what’s getting in the way ?           est le probl~me ? Tu vois ce
                    There’s nothing, there’s nothing      que je veux dire ? Quel est le...
                    ~n the way.                           qu’, qu’, qu’est-ce qui gCne ? II
                                                          y a, il y a rien qui gCne.

0:07:27

Person #1           That’s all. There’s nothing in the    C’est tout. II y a rien qui gCne.
                    way. But the things is... what’s      Mais ce qu’y a... ce qui est dit
                    said there.., that’s where she’s      14... c’est I~-bas qu’elle calcule,
                    calculating, that made her think      qui a fait penser dans sa tCte :
                    ~n her head: "Does that there... ?    << Est-ce que 9a I~... ? M~me si
                    Even if someone tells me              on me dit demain "Tu vas avoir
                    Iomorrow, ’You’re going to get        vingt, ou bien tu vas avoir cinq,
                    Iwenty, or you’re going to get        ou bien tu vas avoir seize..."
                    five, or you’re going to get          Tout 9a c’est pour me motiver
                    sixteen...’ All that is to motivate   pour signer le papier. Une fois
                    me to sign the document. Once         que je signe le papier, je serai
                      sign the document, I’ll be          mis ~ la touche. >> C’est toutes
                    sidelined." It’s all those ideas in   ces id~es-I~ qui sont dans la
                    her head,//business.                  tCte, II des affaires.

ClLIN$              You know...                           Tu sais...

Person # 1          My, my, my.

ClLIN$              You know, you know, uh... \\          Tu sais, tu sais, euh... \\ quand
                    when I left here...                   le suis parti d’ici...

Person #1           Mhm.                                  Mhm.

0:07:53

ClLIN$              Uh... I received a message from       Euh... j’ai regu un message de
                    CC-1                                  CC-I



Person # 1          Mhm.                                  Mhm.

ClLIN$               .. saying- cc-1 himself,             ... en disant - cc-1
                    y’know! I’m telling you, I, there’s   directement, hein ! Je te dis, je,


                                          Page 13 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page12
                                                                     13of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                    ORIGINAL LANGUAGE(S)

                    no P ...... #4, [I/A] cc-1 himself.-   il y a pas d’P...... #4, [I/A] cc-1
                    He says to me uh, "Frederic, I         directement. - II me dit euh,
                    know you went to see           cw      << Frederic, je sais que tu es
                    What’s... what’s going on?"            all~ voir     cw        . Qu’est-ce
                    ;’Oh", I say, "Listen, uh... the...    que.., qu’est-ce qui se
                    right now she’s.., closed,              3asse ? >> << Oh >>, je dis,
                    y’know. She’s... a little angry        << I~coute euh.., le, pour
                    about the situation and all. And       I’instant elle est.., ferm~e quoi.
                    she doesn’t want..." He says,          Elle est.., f~ch~e un petit peu
                    ;’OK." Uh, he didn’t say, uh...        devant la situation et tout. Et
                    ;’We have to convince her or           elle veut pas... >> II dit, << Bon
                    [I/A]" and that’s it. She doesn’t      Ben, il a pas dit, euh... << II faut
                    want to, she doesn’t want to.          la convaincre ou [I/A... ] >> et
                    What, what can I do? She               voile. Elle veut pas, elle veut
                    doesn’t want to, she doesn’t            3as. Qu’est-ce, qu’est-ce que
                    want to. He tries.., in his head       le peux faire ? Elle veut pas,
                    Iries to say uh, from what angle,      elle veut pas. II essaie.., dans
                    what angle it’s happening. But         sa tCte, lui, essaie de dire,
                    Ihis document won’t change             euh.., de quel c6t~, quel c6t~
                    anythin.q in a bad way. I don’t        9a se passe quoi. Mais ce
                    know how to explain that to you.       papier ne changera rien dans
                    It’s not.., it’s not to use it         le mauvais sens. Je sais pas
                    a.qainst. Let’s imagine.., right.      comment t’expliquer 9a. C’est
                    [Telephone rings.] What’s she           3as... c’est pas pour I’utiliser
                    Ihinking? Because... because           9a contre. Imaginons... voile.
                    she signed it that she’s going...      [Telephone rings.] Qu’est-ce
                    she’s going to be able to do           qu’elle pense ? Parce que...
                    what? That’s what I’d like to          parce qu’elle a sign~ 9a, qu’elle
                    understand.//[I/A]                     va... elle va pouvoir faire quoi ?
                                                           C’est 9a que je voudrais
                                                           comprendre.//[I/A]

0:08:55

Person #1           Meaning... \\ Meaning for              C’est-~-dire... \\ C’est-~-dire
                    example, [I/A: Children making         3ar exemple, [I/A: Children
                    noise in background.] after all        making noise in background.]
                    Ihe activities, that’s [U/I], you      apr~s tous les activit~s.., c’est
                    have ten or fifteen. Afterwards.       [U/I], vous avez dix ou bien
                    But for the time being, if it’s not    quinze. Apr~s. Mais pour le
                     )aid... to cover us. To cover         moment, si ce n’est pas pay~...
                    everyone with, with, with regard       3our nous couvrir. Pour couvrir


                                          Page 14 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page13
                                                                     14of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                  ORIGINAL LANGUAGE(S)

                    Io the problems surrounding the      tout le monde 4, 4, ~ propos
                    dossier.                             des probl~mes qui sont autour
                                                         du dossier.

ClLIN$              Absolutely.                          Tout ~ fait.

Person # 1          Eh, if you understand me.            Hein, si vous comprenez.

ClLIN$              Yes.                                 Oui.


Person #1           She says all that, there’s no        Elle dit tout cela, il y a pas de
                     )roblem. But... the.., the           3robl~me. Mais... les.., le
                    contents of the document, that’s     contenu du papier, c’est bel et
                    well understood. It pays her off,    bien compris. Qa la
                    it completely frees her from her     d~sint~resse, 9a la d~sengage
                    commitment. And it, it, it puts an   totalement. Et 9a, £a, £a stoppe
                    end to all the activities.           tous les activit~s...

ClLIN$              All right.                           D’accord.

Person #1           Those who are saying//stuff          Les uns qui racontent // des
                    about.., about her.                  choses sur.., sur elle.

ClLIN$              All right. \\ Let’s imagine that     D’accord. \\ Imaginons
                    she.., that she... Le- Le- Let’s     qu’elle.., qu’elle... I-I-
                    ~magine...                           Imaginons...

Person # 1          Mm.                                  am.


0:09:39

ClLIN$               .. that there is no document.       ... qu’y a pas ce papier.

Person # 1          Mm.                                  Mm.

ClLIN$              What would she do? What              Qu’est-ce qu’elle ferait ’~
                    would she do? What is that           Qu’est-ce qu’elle ferait ’~
                    going to change? What would          Qu’est-ce que ga va changer ?
                    she do with ph-.., or documents      Elle ferait quoi avec des ph-...
                    or photocopies or I don’t know       ou des papiers ou des

                                         Page 15 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page14
                                                                     15of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                   ORIGINAL LANGUAGE(S)

                    over. There’s no more
                                           Person #4
                                                         dehors. Tout .~a, c’est fini. II n’y
                        ~4 is around. He’s around,       a plus P ...... ~4 P ...... ~4 existe. II
                    he takes care of, of, of business    existe, il s’occupe de, de, des
                    and all that. But in the             affaires et tout Ca. Mais dans
                    discussions being had now            les discussions qu’il y a
                    about the money for the              maintenant autour de I’argent
                    commitments with respect to          Dour les engagements par
                        CW       CC-1 uh... CC-1 has     rapport ~         cw, cc-1
                    [I/A]. He doesn’t want to have       euh.., ccq il a plus [I/A]. II
                    anything to do with P ...... #4      veut rien ~ voir avec
                                                                                        Person #4


                    Nothin,q to do with him. Nothing.    Rien ~ voir. Rien.

Person # 1          [Speaking intermittently while       [Speaking intermittently while
                    Cilins speaks above, starting at     Cilins speaks above, starting at
                    9:12:47] Yes, well I... Ah, we       0:12:47] Oui, ben moi... Ah, on
                    Ialked about that... Humph. \\       a parl@ de Ca... Heuh. \\

0:13:10

Person #1--         Seems to be speaking an              [Seems to be speaking an
                    African language.]                   African language.]

0:13:14

ClLIN$              So... you see? When cc-~ says        Donc... tu vois ? Quand cc-~
                    something, he does it. That’s... I   dit quelque chose, il le fait. Oa
                    guarantee you.                       c’est.., je te garantis.

Person #1           No, no, come on! Him, I trust.       Non, non, I~ quand m6me ! Lui,
                    Even if he, he promises a            ’ai confiance. M6me si lui, il
                    Ihousand years I’ll sit down and     3romet mille ans je vais
                    go to sleep, he’s got to... He,      m’asseoir dormir, il doit... Lui,
                    he’s a... No, no, no,//he’s...       c’est un... Non, non, non,//
                    He’s a good guy!                     c’est... II est bien !

ClLIN$              So what do you.., so, what do        Alors qu’est-ce que tu... alors,
                    you [I/A]?                           qu’est-ce que tu [I/A] ?

Person # 1                                               II est bien !\\ C’est pas de ma
                                                         faute, patron ! Moi, j’ai parl~ de
                                                         //mon mieux.

                                         Page 19 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page15
                                                                     16of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                   ORIGINAL LANGUAGE(S)


CILINS              Yes, yes, yes. No, I know. I          Oui, oui, oui. Non, je sais. Je
                    know. I know.                         sais. Je sais.

Person #1           It’s not my fault. \\ And   CW        C’est pas de ma faute. \\ Et
                    says//that he...                         cw    dit II qu’il...


ClLIN$              But she doesn’t think... Yes.         Mais elle ne pense... Oui.

Person # 1--         .. that he understands... \\         ... qu’il comprend... \\ tr~s bien.
                    quite well. Do you understand? I      Est-ce que vous comprenez ?
                    explained to her but she says         Je lui ai expliqu~ mais elle dit
                     Person ... what I’ve been            << Person ... ce que j’ai subi.., je
                    Ihr~’ugh... I can’t commit. I         ne peux pas m’engager. Je ne
                    can’t."                               peux pas. >>

0:13:44

ClLIN$              So, what do we do? For, for           Alors, qu’est-ce qu’on fait ’~
                    r~ow, we have to thi.., you know,     Pour, pour maintenant, il faut
                    eh, well, we can talk about this      3ens... tu sais, hein, bon, on
                    [or three days, but eventually a      peut parler pendant trois jours,
                    decision has to be made. [The         mais ~ un moment il faut
                    Iwo other men laugh.]                 3rendre une d~cision. [The two
                                                          other men laugh.]

Person #1--         Oh yeah. Oh yes.                      Ah ouais. Ah oui.

ClLIN$              You see what I mean?                  Tu vois ce que je veux dire
                    Eventually, we have to...             un moment, il faut...

Person # 1--        Wait. I’m going to call her.          Attends. Je vais I’appeler.

ClLIN$              Eventually, we have to decide,        ,g, un moment, il faut d~cider,
                    right? Because I, I... I have to      hein ? Parce que moi, je... je
                    Iell you.., uh... pfff.., we can      vais te dire.., euh.., pfff.., on
                    Ialk, talk, but... [In the            peut parler, parler, mais... [In
                    background: Singing                   the background: Singing
                    accompanied by rhythmic               accompanied by rhythmic
                    clapping.] Are there people in        clapping.] II y a des gens 14-


                                          Page 20 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page16
                                                                     17of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                      ORIGINAL LANGUAGE(S)

                    there?                                   dedans ?

0:14:07

Person #1--          hope so, yes.                           J’esp~re, oui.

CILINS              Or is it the TV?                         Ou c’est la t~l~ 9

Person #1--         No, there are people in there.           Non, il y a des gens dedans.

CILINS              Guys, I’m tired.                         Moi, je suis fatigu& les amis.

Person #2--         Oh yes.                                  Ah oui.

CILINS              Hey... how’s    Person#6 "2              Dis-moi... et    Person#6   "2



Person #1           [Appears to be on a phone call.]         [Appears to be on a phone
                    Hello?                                   call.] All6 9

Person #2--         She’s doing very well. [I/A]             Elle va tr~s bien. [I/A]

CILINS              Where is    Person#6 9                   Elle est oQ, Person#6 "2

Person # 1--        Hello. [Seems to be speaking             All6. II [Seems to be speaking
                    an African language.]                    an African language.]

Person #2           She’s... eh... [I/A...].                 Elle est.., hein... [I/A...].

CILINS              She’s \\ still over there?               Elle est \\ toujours Ig~-bas 9

Person #2--

0:14:36

CILINS              Ah.                                      Ah.

Person # 1            cw      . [He appears to be               cw     . [He appears to be
                    handing the phone to Mr.                 handing the phone to Mr.
                    Cilins.]                                 Cilins.]

                                             Page 21 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page17
                                                                     18of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                  ORIGINAL LANGUAGE(S)


CILINS              Ah. How are you? I, what did         Ah. Comment 9a va? Je,
                    you say? Ah... OK... What the        comment, tu dis ? Ah... Bon...
                    hell, that’s how it is. That’s       Mais putain, c’est comma 9a.
                    normal. Babies are like that.        C’est normal. Les b6b6s, c’est
                    That’s how babies are. You’ll..      comme ga... C’est comme ga
                    you’ll see... You’ll have a few      les b6b~s. Tu vas.., tu vas
                    more yet.                            voir... Tu vas en avoir encore
                                                         31usieurs.

Person #1           Oh yes.                              Ah oui.

0:15:02

ClLIN$              Me, I had four, so I, I, I’ve been   Moi, j’en ai eu quatre, alors je,
                    Ihrough crying, crying, crying,      le, je, j’ai entendu pleurer,
                    crying. And it lasts a long time,     31eurer, pleurer, pleurer. Et £a
                    but that’s how it is. Now they’re    a dur~ Iongtemps, mais c’est
                    big! [The men laugh.] No but,        comme £a. Maintenant, ils sont
                    now they still annoy me, but not     grands ! [The men laugh.] Non
                    ~n the same way. Now they            mais, maintenant ils
                    annoy me every.., every month        m’emb6tent toujours, mais
                    when I have to give them             c’est pas de la m6me mani~re.
                    money to go away... Well,            Maintenant ils m’emb6tent tous
                    listen, uh... Well, I’m happy to     les.., tous les mois quand il
                                 P ......
                    have seen #:2 in any case.           faut leur donner I’argent pour
                    Ah? Because I thought he was         aller partir... Bon, ~coute,
                    mad at me since he didn’t even       euh... Ben, d6j~ 9a m’a fait
                    come to see me the last time. I       31aisir de voir P ......
                                                                             #:2   ¯ Ah ’~
                                                                                         ¯ Parce
                    was.., shocked by that. So I’m       que je croyais qu’il me faisait la
                    happy to have seen him. I            t6te de, de m6me pas 6tre
                    wanted, I wanted to smack him        venu me voir la derni~re fois.
                    around a little but he’s too well-   Qa m’avait.., choqu& Donc
                    built. [One of the men laughs.       d~j~ je suis content d’avoir vu,
                    Mr. Cilins chuckles.] He’s big,      d~j& J’ai voulu, j’ai voulu le
                    yes. He’s too big. So, listen.       taper un peu mais il est trop
                    You know, well, we talked yet        costaud. [One of the men
                    again about all those things. I      laughs. Mr. Cilins chuckles.] II
                    don’t know what else to say. I       est costaud, oui. II est trop
                    don’t, I don’t have any more         costaud. Bon, 6coute. Tu sais,
                    saliva [Chuckles.] to speak with.    bon, on a encore parl~ de
                    And... that’s it. I, I, I, I don’t   toutes ces histoires-I& Je sais

                                         Page 22 of 24
         Case 1:20-mc-00212-AJN
         Case  1:13-cr-00315-WHP Document
                                 Document 42-17
                                          69-4 Filed
                                                Filed07/18/14
                                                      06/29/20 Page
                                                               Page18
                                                                    19of
                                                                       of19
                                                                          20



                     ENGLISH TRANSLATION                      ORIGINAL LANGUAGE(S)

                   know. Make your decision. It’s           plus quoi dire. J’ai, j’ai plus de
                   your decision. But... you                salive 14 de [Chuckles.] pour
                   should.., well, you should know           3arler. Et... voil& Moi, je, je, je
                   Ihat... well, I don’t know if we’ll      sais pas. Prends ta d~cision.
                   see each other afterward. I don’t        C’est ta d~cision. Mais... il faut,
                   know what you want to do.                il faut savoir que.., bon, je sais
                   But... you have to think about...         3as si on va se voir apr~s. Je
                   about the situation. You have to         sais pas ce que tu veux faire.
                   really, really think. I’ve looked at     Mais... il faut bien r~fl~chir 4...
                   it from every angle. It’s, it’s like I   ~ la situation. II faut bien, bien
                   was telling you earlier. I, I have       r~fl~chir. Moi je I’ai tourn~e
                   Iime because I’m all alone in a          dans tous les sens. C’est, c’est
                   hotel room. So I have time to            comme je te disais tout ~
                   Ihink about all that. I really put       I’heure. J’ai, j’ai du temps parce
                   myself in your place. In, in, in         que je suis tout seul dans une
                   your place one hundred                   chambre d’h6tel. Donc j’ai le
                    )ercent. And... and I think that        temps de r~fl~chir ~ tout 9a. Je
                   it’s, it’s.., it’s, it’s not even "1     me suis bien mis ~ ta place. ,&,,
                   Ihink". I know one hundred               4, ~ ta place ~ cent pour cent.
                    )ercent that it’s like that. And        Et... et je crois que c’est,
                   uh... that’s it. Well listen, we’ll      c’est.., c’est, c’est mCme pas
                   Ialk about it. I don’t know. What        << Je crois >>. Je sais ~ cent
                   do you want to do? Do we...               3our cent que c’est comme 9a.
                   Are, are you going to come               Et euh.., voil& Bon ~coute, on
                   afterward? Or... What do you             en parlera. Je sais pas. Qu’est-
                   want to do? [No party speaks             ce que tu veux faire ? On se...
                   [or 10 seconds.] Ah no. But I,           Tu, tu vas venir apr~s ? Ou...
                   Iomorrow, I’m taking the plane,          Qu’est-ce que tu veux faire ?
                   ah? Tomorrow I’m going back.             [No party speaks for 10
                   Yes.                                     seconds.] Ah non. Mais moi,
                                                            demain, je prends I’avion,
                                                            hein ? Moi demain, je rentre.
                                                            Oui.

Person # 1--       African language for 2                   [African language for 2
                   seconds.]                                seconds.]

ClLINS             Huh. Well, listen. So, so that           Han. Bon, ~coute. Donc, donc
                   means you’re not coming then?            ga veut dire que tu viens pas,
                    .. Oh yeah. Uh, listen, there’s         alors ? ... Ah bon. Euh, ~coute,
                   no problem... Oh yeah... I see.          il y a pas de probl~me... Ah
                   But you know, uh... I... all right.      ouais... Moi, je vois bien. Mais


                                          Page 23 of 24
          Case 1:20-mc-00212-AJN
          Case  1:13-cr-00315-WHP Document
                                  Document 42-17
                                           69-4 Filed
                                                 Filed07/18/14
                                                       06/29/20 Page
                                                                Page19
                                                                     20of
                                                                        of19
                                                                           20



                      ENGLISH TRANSLATION                   ORIGINAL LANGUAGE(S)

                    I’m saying.., you have, you           tu sais, euh.., je... d’accord. Je
                    have appointments, you have           dis.., tu as, t’as tes rendez-
                    your stuff. I’m going to leave        vous, t’as tes choses. Moi, je
                    here. All right? When I leave         vais quitter ici. D’accord ’~
                    here, I’ll uh, uh... report on, on,   Quand je vais quitter ici, je vais
                    on our discussions. And I’m           euh, euh.., rendre compte de,
                    going... I [I/A], I, you know, I’m    de, de nos discussions. Et je
                    not playing around...                 vais.., je [I/A], moi, tu sais, je,
                                                          le ne joue pas...

0:17:43              END OF RECORDING]                    [END OF RECORDING]




                                          Page 24 of 24
